--------------------------------------------------------------------------------

Exhibit 10.16 #


BRIDGE LICENSE AGREEMENT


THIS BRIDGE LICENSE AGREEMENT is made and entered into as of March 24, 2015 (the
“Execution Date”) by and between Micron Technology, Inc., a Delaware corporation
(“Micron”), and Photronics, Inc., a Connecticut corporation (“Photronics”). 
Micron and Photronics are hereinafter collectively referred to as the “Parties”
and individually as a “Party.”


RECITALS


WHEREAS, Micron and Photronics formed a joint venture known as MP Mask
Technology Center, LLC (“MP Mask”) governed in accordance with that certain
Limited Liability Company Operating Agreement dated as of May 5, 2006 (the
“Operating Agreement”), by and among Micron, Photronics and MP Mask, for the
purpose of developing, producing and manufacturing photomasks and prototypes for
photomasks for leading edge and next generation semiconductors; and


WHEREAS, in connection with the formation of MP Mask, Micron and Photronics also
entered into a Technology License Agreement (the “Technology License
Agreement”), as well as certain supply agreements and other related agreements;
and


WHEREAS, Micron and Photronics have mutually agreed to terminate the MP Mask
joint venture, as contemplated by the Operating Agreement, as of May 5, 2016;
and


WHEREAS, the parties have begun, but may not complete by May 5, 2016, the
transfer of the Technology associated with the * DRAM node to Photronics
pursuant to the Technology License Agreement; and


WHEREAS, in order to attempt to complete the transfer of the Technology
associated with the * DRAM node to Photronics that was initiated under the
Technology License Agreement, the Parties have agreed to enter into this Bridge
License Agreement.


NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and other terms and conditions contained herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereby agree as follows:


Definitions: For purposes of this Agreement all capitalized terms set forth
herein and not otherwise defined will have the meaning as set forth in the
Technology License Agreement, notwithstanding any termination of the Technology
License Agreement.


For purposes of this Agreement, “Photronics Facility” shall mean a facility that
directly, or indirectly through one or more intermediaries, is at least ninety
percent (90%) owned by Photronics unless otherwise agreed upon by Micron in
writing on a case-by-case basis.


For purposes of this Agreement, “Certification” shall mean the date upon which
Micron certifies that the transfer of the Technology associated with the * DRAM
node has been transferred to Photronics consistent with the transfer of the
most-recent previous node under the Technology License Agreement.


*Material omitted pursuant to a request for confidential treatment under Rule
24b-2 of the Exchange Act of 1934. Material filed separately with the Securities
and Exchange Commission.
 
 

--------------------------------------------------------------------------------

Article 1.1                Notwithstanding termination of the Technology License
Agreement pursuant to Article 9.3 therein, subject to the terms of this
Agreement, Micron hereby agrees to continue the transfer of the Technology
necessary to achieve Certification of the Designated Facility (Photronics’
facility in Boise, Idaho) for the * DRAM node, to the extent such technology
transfer is not completed prior to the termination of the Technology License
Agreement.


Article 1.2                Furthermore, Micron will continue such transfer under
the terms and conditions of the Technology License Agreement applicable thereto
and using the same effort and collaborative spirit as the most-recent previous
technology transfer under the Technology License Agreement.


Article 1.3                This Bridge License Agreement will be effective as of
the date last signed below and continue until the earlier of:  one year from the
termination of the Technology License Agreement; or the date of Certification.


Article 1.4                Except as modified by the definitions in this
Agreement, the rights, obligations, and licenses that survive the termination of
the Technology License Agreement pursuant to Paragraph 9.5 therein (other than
Section 4.4), shall also survive with respect to the Technology transferred
pursuant to this Agreement to the same extent as if such Technology had been
transferred during the term of the Technology License Agreement.  For
clarification and avoidance of doubt, the Technology transferred under this
Agreement shall be subject to the same confidentiality obligations as the
Technology previously transferred under the Technology License Agreement.


Article 1.5                Nothing in this Bridge License Agreement shall
modify, amend, or in any way extend the Technology License Agreement except with
respect to the Technology transferred hereunder and only as explicitly set forth
herein.


Article 1.6                Micron’s obligations under this Agreement are
contingent upon Photronics maintaining a matched tool set, facility, and
processes to Micron’s facility (the facility utilized by MP Mask as of the
Execution Date) at the Designated Facility.  If Photronics fails to maintain the
matched status during the term of this Agreement, Micron may terminate this
Agreement upon notice to Photronics.


Article 1.7                The terms of Article 11 of the Technology License
Agreement are hereby incorporated by reference herein as if fully set forth, and
shall survive any termination of this Bridge License Agreement.


[Signature page follows]


*Material omitted pursuant to a request for confidential treatment under Rule
24b-2 of the Exchange Act of 1934. Material filed separately with the Securities
and Exchange Commission.
 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement as of
the day and year first above written.
 

 
Photronics, Inc.
       
By:
                       
Name:
                   
Title:
                    
Date:
                     
       
Micron Technology, Inc.
       
By:
                  
Name:
                    
Title:
                     
Date:
                    



*Material omitted pursuant to a request for confidential treatment under Rule
24b-2 of the Exchange Act of 1934. Material filed separately with the Securities
and Exchange Commission.


 

--------------------------------------------------------------------------------